Citation Nr: 0533194	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for chloracne, moles and 
cysts, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active duty from February 1966 to December 
1967 and from March 1973 to August 1979.  His military 
assignments included duty in Vietnam.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he developed chloracne as a 
result of presumed exposure to herbicides while he was 
assigned to Vietnam.

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313.  Chloracne is a 
disease listed in 38 C.F.R. § 3.309.  

While chloracne is not diagnosed in this matter, neither has 
it been ruled out.  Instead, the appellant has provided 
competent lay evidence that he has had relatively constant 
symptoms of a skin disorder since his military service.  
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. 
§ 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

The appellant's competently-rendered account triggers VA's 
duty to ascertain the diagnosis of his symptoms, as pursuant 
to the duty to assist, VA is obligated to conduct appropriate 
medical inquiry if necessary to make a determination 
regarding a claim for benefits.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim").  Italics 
added.

Thus, because the appellant has competently reported the 
persistence of skin symptoms since his military service, and 
there is insufficient evidence to ascertain the nature of 
these symptoms, this matter will is REMANDED to afford the 
appellant a clarifying VA medical examination as follows:  

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the skin 
symptoms at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should afford the appellant a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain whether he has chloracne, or 
any other skin disorder that is 
attributable to service.  The appellant's 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.  The examiner must 
respond to the following inquiry:

Does (or did) the veteran have 
chloracne?  If not, what is the 
diagnos(es) of the veteran's skin 
disorder and is such disorder 
related to any incident of active 
military service?

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


